DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Teakell on 4/29/2022.

The application has been amended as follows: 

IN THE CLAIMS:

1.(Currently Amended) A downhole barrier device for use in wellbore operations, the device comprising: 
a housing having a design; and 
a rupture layer formed within the housing and having another design; wherein the housing has a first side comprising a hole adjacent to the rupture layer; wherein the first side of the housing and the adjacent rupture layer are configured to rupture at a lower pressure than [[an]] the opposing side of the housing, and further wherein the housing and the rupture layer are integrally formed.


9. (Currently Amended) A method of manufacturing a downhole barrier device for use in wellbore operations, the method comprising: 
creating a housing design; 
creating a rupture layer design; and creating a formation of the downhole barrier device wherein a rupture layer is formed within a housing using the housing design and the rupture layer design; wherein the housing has a first side comprising a hole adjacent to the rupture layer; 
wherein the first side of the housing and the adjacent rupture layer rupture at a lower pressure than [[an]] the opposing side of the housing, and further wherein the housing and the rupture layer are integrally formed.


16. (Currently Amended) A method of using a downhole barrier device to activate a downhole tool, the method comprising: 
setting an integrally formed barrier casing and rupture layer in a wellbore; wherein the barrier casing has a first side comprising a hole adjacent to the rupture layer; wherein the first side of the barrier casing and the adjacent rupture layer rupture at a lower pressure than [[an]] the opposing side of the barrier casing;
causing the rupture layer to rupture in response to applying force to the rupture layer.





Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the claimed invention is U 20190032451 A1 to Passmore.
However Passmore’s barrier device, while integral with the housing, is not configured to rupture at different pressures on the opposite sides of the barrier, nor would it appear to be obvious to arrive at the claimed invention.
US 20140083716 A1 to Frazier, as applied in the office action dated 1/25/2022, while configured to rupture at different pressures on the different sides, is not integral wit the housing, and as the materials of the housing and rupture layer are different, it would not appear obvious to modify Frazier to arrive at the claimed invention.
WO 2016037281 A1, is also a relevant prior art reference.
WO 2016037281 A1 teaches a ceramic dome downhole barrier configured to rupture at different pressures on opposing sides, and where the housing is made integral with the rupture layer, however WO 2016037281 A1 lacks a hole is the housing, and it not appear to be obvious to add a hole to the housing to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674